DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 04/04/2022, with respect to the rejections of claims 1-4 under Last have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kyu et al. as noted below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kyu et al. (US Pub # 2010/0132733) in view of Last (US Pat # 6,026,821).
In regards to claims 1-3, Kyu et al. teaches a hair styling device, comprising:
a two-dimensional array of elements (each respective 120, of which there are two) to heat hair to bring hair at a styling temperature (Paragraph 0054), wherein the elements are opposed to each other (see Figure 8) and are configured to produce optical radiation energy (Paragraph 0054) to radiate hair from two sides; and includes sensors for sensing a condition of the entire profile of hair placed in the gap between the opposed two-dimensional array of elements and a control unit for individually controlling the elements in dependence of a measurement of the sensor (Paragraph 0060).
	Kyu et al. does not teach the use of sensors to obtain an areal light absorption measurement.  However, Last teaches a heated hair treatment device to contain sensors (14) to measure areal light absorption (Col 5, Lines 1-9) for the purpose of controlling an output of heat to the hair (Col 5, Lines 1-20). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tool of Kyu et al. to include the sensors of Last, in order to increase the sensitivity of the devices ability to respond effectively.
	Regarding claim 5, Kyu et al. teaches the radiation energy is within a wavelength range of 400 nm and 900 nm (Paragraph 0013, where far infrared includes the claimed range).
Regarding claim 7, Kyu et al. teaches a treatment intensity varies across the whole treatment area (as the output of the device is responsive to the sensed conditions, any locations resulting in variation in sensed conditions will result in varied output).
Regarding claim 8, Kyu et al. teaches the light sources are electrically driven (Paragraph 0060) in rows or columns (see Figure 6).
In regards to claims 9 and 11, Kyu et al. teaches a hair styling device, comprising:
a two-dimensional array of elements (each respective 120, of which there are two) to heat hair to bring hair at a styling temperature (Paragraph 0054), wherein the elements are opposed to each other (see Figure 8) and are configured to produce optical radiation energy (Paragraph 0054) to radiate hair from two sides; and includes sensors for sensing a condition of the entire profile of hair placed in the gap between the opposed two-dimensional array of elements and a control unit for individually controlling the elements in dependence of a measurement of the sensor (Paragraph 0060).
	Kyu et al. does not teach the use of sensors to obtain an areal light absorption measurement which is at least related to hair density.  However, Last teaches a heated hair treatment device to contain sensors (14) to measure areal light absorption (Col 5, Lines 1-9) for the purpose of controlling an output of heat to the hair (Col 5, Lines 1-20). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tool of Kyu et al. to include the areal light absorption sensors of Last, in order to increase the sensitivity of the devices ability to respond effectively. As the density of hair will directly affect to how much moisture is retained or removed following heat treatment, such measurement of moisture is “at least related” to hair density, as Applicant has not positively required the sensors directly measures hair density.
Regarding claim 10, Kyu et al. teaches a gap in arms of the device (see Figure 6), but does not teach the gap is at least 0.3mm. However, as the device is configured to open and close in order to receive hair to be treated, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gap of Kyu et al. to be at least 0.3mm in width in order to be able to receive a useful amount of hair to treat.
Regarding claim 12, Kyu et al. teaches a treatment intensity varies across the whole treatment area (as the output of the device is responsive to the sensed conditions, any locations resulting in variation in sensed conditions will result in varied output).
Regarding claim 14, Kyu et al. teaches the light sources are electrically driven (Paragraph 0060) in rows or columns (see Figure 6).

Claims 4, 6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kyu et al. in view of Last, as applied to claims 1 and 9 above, in further view of Cense et al. (US Pub # 2002/0173781).
In regards to claims 4 and 14, Kyu et al./Last teaches providing radiant heat with LED light sources, and requires sensing of conditions of hair to be heated by the device. Kyu et al. does not teach that the radiant heat and the sensing are provided by pulse-driven LEDs that momentarily do not produce light. 
However, Cense et al. teaches providing an optical sensor/light source (Paragraph 0011) LED (Paragraph 0012) that provides alternating light pulses to individual light sources for detecting conditions adjacent the light source (Paragraphs 0010 and 0013). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor/LED arrangement of Kyu et al./Last to be achieved through the optical sensor LEDs of Cense et al. in order to provide a simpler, smaller and more inexpensive means for providing the light/sensing in the device (Paragraph 0012).
In regards to claims 6 and 13, as applied to claims 1 and 9 above, Kyu et al. teaches the output light; but does not teach its output to be between 800 nm to 1000 nm. However, Cense et al. teaches the use of optical sensors outside the far infrared range (Paragraph 0027) where the optical sensors may sense a variety of wavelength ranges (Paragraph 0026). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the optical sensors of Kyu et al./Last to include the range of wavelengths outside of far infrared, such as 800-1000nm in order to provide increased detecting capability.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kyu et al. in view of Last and Cense et al.
In regards to claims 15-16 and 20, Kyu et al. teaches a hair styling device, comprising a two-dimensional array of elements (each respective 120, of which there are two) to heat hair to bring hair at a styling temperature (Paragraph 0054), wherein the elements are opposed to each other (see Figure 8) and are configured to produce optical radiation energy (Paragraph 0054) to radiate hair from two sides; and includes sensors for sensing a condition of the entire profile of hair placed in the gap between the opposed two-dimensional array of elements and a control unit for individually controlling the elements in dependence of a measurement of the sensor (Paragraph 0060).  Kyu et al. does not teach the use of the sensors to obtain an areal light absorption measurement; where the sensors include pulse-driven LEDs.  
However, Last teaches a heated hair treatment device to contain sensors (14) to measure areal light absorption (Col 5, Lines 1-9) for the purpose of controlling an output of heat to the hair (Col 5, Lines 1-20). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tool of Kyu et al. to include the sensors of Last, in order to increase the sensitivity of the devices ability to respond effectively. 
	With regards to the use of LED optical sensors, Cense et al. teaches providing an optical sensor/light source (Paragraph 0011) LED (Paragraph 0012) that provides alternating light pulses to individual light sources for detecting conditions adjacent the light source (Paragraphs 0010 and 0013). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor/LED arrangement of Kyu et al./Last to be achieved through the optical sensor LEDs of Cense et al. in order to provide a simpler, smaller and more inexpensive means for providing the light/sensing in the device (Paragraph 0012).
As the device is capable of removing hair, such removal of hair provides overall styling effect.
Regarding claim 17, Kyu et al. teaches a treatment intensity varies across the whole treatment area (as the output of the device is responsive to the sensed conditions, any locations resulting in variation in sensed conditions will result in varied output).
	Regarding claim 18, Kyu et al. teaches the radiation energy is within a wavelength range of 400 nm and 900 nm (Paragraph 0013, where far infrared includes the claimed range).
In regards to claim 19, Kyu et al. teaches the radiation energy; but does not teach it is within a wavelength range of 800 nm and 1000 nm. 
However, Cense et al. teaches the use of optical sensors outside the far infrared range (Paragraph 0027) where the optical sensors may sense a variety of wavelength ranges (Paragraph 0026). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the optical sensors of Kyu et al./Last to include the range of wavelengths outside of far infrared, such as 800-1000nm in order to provide increased detecting capability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772